


Exhibit 10.1


KIMBALL ELECTRONICS, INC.
ANNUAL AND/OR LONG-TERM PERFORMANCE SHARE AWARD AMENDMENT


This Amendment (“Amendment”) is dated December 2, 2014 by and between Kimball
Electronics, Inc. (“Company”), and ________________ (“Recipient”) pursuant to
the terms of certain Annual and/or Long-Term Performance Share Award Agreements
as noted below (“Agreements”).
WHEREAS Recipient has been previously awarded by Kimball International, Inc.
certain Annual and/or Long-Term Performance Share Awards (“Awards”), some of
which remain outstanding, as follows:
Performance Share Type
Date of Award Agreement
KII Share Awards Outstanding
Long Term
 
 
Long Term
 
 
Long Term
 
 
Long Term
 
 
Long Term
 
 
Annual
 
 



AND WHEREAS each of such Agreements made provision for the appropriate equitable
adjustment of the Awards in the event of a reorganization, sale, merger,
consolidation or other similar transaction in a manner as the Compensation and
Governance Committee of Kimball International, Inc. (“Committee”) might select.
AND WHEREAS Kimball International, Inc. completed a Spin-off transaction of its
electronics business by a dividend of the common stock of the Company on October
31, 2014.
AND WHEREAS the Committee has determined that an appropriate equitable
adjustment of the Awards as a result of the Spin-off is to multiply each
outstanding Award by a factor of 1.94.
Now therefore, in consideration of these premises, the Company and Recipient
hereby agree as follows:
AWARDS
The Awards shall be adjusted in the amounts as noted below, to be granted in
shares of Company common stock:
Performance Share Type
KII Share Awards Outstanding
Adjustment Factor
Adjusted KE Share Awards Outstanding
Long Term
 
1.94
 
Long Term
 
1.94
 
Long Term
 
1.94
 
Long Term
 
1.94
 
Long Term
 
1.94
 
Annual
 
1.94
 



SHARES OF AWARDS
Shares of the Awards received will be determined by the applicable bonus
percentages as noted in each of the Agreements computed under the Company’s
Profit Sharing Incentive Bonus Plan for the applicable fiscal year(s) ending
June 30 - beginning with the fiscal year ending June 30, 2015.




--------------------------------------------------------------------------------




ASSIGNMENT AND OTHER TERMS
Each of the Agreements shall be considered assigned to the Company. All other
terms and conditions of the Agreements, except as modified by this Amendment,
shall remain in full force and effect.


IN WITNESS WHEREOF, the Company and the Recipient have agreed to the terms and
conditions of this Amendment all as of the day and date first above written.


 
 
 
 
 
 
 
 
By:
/s/ John H. Kahle
 
By:
 
 
The Company
John H. Kahle
Vice President,
General Counsel, Secretary
Kimball Electronics, Inc.
 
 
Recipient
 
 
 
 
 





















